IN THE SUPREME COURT OF THE STATE OF DELAWARE

LATISHA M. JACKSON,                          §
                                             §       No. 341, 2014
         Plaintiff Below,                    §
         Appellant,                          §       Court Below: Superior Court of
                                             §       the State of Delaware in and for
         v.                                  §       New Castle County
                                             §
ANTHONY DIZDAR,                              §       C.A. No. 08C-03-018 ALR
                                             §
         Defendant Below,                    §
         Appellee.                           §
                                             §

                             Submitted: March 11, 2015
                             Decided:   March 11, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                       ORDER

         This 11th day of March 2015, the Court, upon consideration of the

parties’ briefs and the record on appeal, has concluded that the judgment

below should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its Opinion dated April 17, 2014.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Superior Court is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice

1
    Jackson v. Stallings, 2014 WL 1677647 (Del. Super. Apr. 17, 2014).